Citation Nr: 1445417	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches, residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to August 1984, March 2003 to November 2003, and from July 2006 to November 2007, in addition to service in the National Guard.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of July 2008 (TBI) and November 2008 (PTSD) of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran and spouse testified before the undersigned at a travel board hearing held at the RO.  


FINDINGS OF FACT

1. The Veteran's PTSD has been manifested by daily panic attacks and memory.

2. The Veteran's residuals of TBI have been productive of objective evidence on testing of moderate impairment of memory and executing functioning, resulting in moderate functional impairment, a level of impairment of 3 for his memory, attention, concentration and executive function facet of cognitive impairment; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 2 of impairment or higher.



CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability evaluation for PTSD have been approximated since submission of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a 70 percent disability evaluation for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in November 2007 and August 2008.  These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in January 2008, June 2008, July 2008, September 2008, November 2011, and June 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran had a VA Travel Board Hearing in August 2010 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

This case was remanded in October 2011 to afford the Veteran a new VA examination, as he alleged his disabilities had worsened since his last VA examination.  The Veteran was afforded these examinations in November 2011 and June 2013.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

Finally, the Veteran's representative alleged in its May 2013 Informal Hearing Presentation that VA did not obtain treatment records from Dr. Kim.  However, VA requested the Veteran to provide a medical release form for those records in October 2011.  The Veteran did not return the form.  Therefore, VA could not request the records.

Increased Ratings

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD - Legal Criteria

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

TBI - Legal Criteria

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045 (2013). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive or physical impairment and subjective symptoms, including: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.

PTSD and TBI Medical History

As the symptoms for the two disabilities often overlap, the Board presents a combined medical history below for simplicity.

The January 2008 VA examiner noted the Veteran has insomnia, "memory problems," "slowness of thought," and "decreased attention in concentration."  He also noted the Veteran "gets angry easily."

The June 2008 VA examiner diagnosed the Veteran with depression, opining that the Veteran is depressed "daily," the depression is "moderate," and that it "has persisted for a number of years."  The examiner noted the Veteran lived with his wife, has worked continuously for 20 years, and denied "any work-related difficulty."  The examiner assigned a GAF score of 50.

The July 2008 VA examiner recounted the Veteran's headaches, noting the Veteran treated them with Tylenol.  The examiner opined that the Veteran's TBI is "moderate in severity because he has mood swings, anxiety, depression, difficulty sleeping, and has some confusion, difficulty with attention span, and concentration with slowness of thought."

The September 2008 VA examiner recounted the Veteran's insomnia and memory problems.  The Veteran identified riding a 4-wheeler and watching TV and his means of relaxation.  He noted that he and his wife dine out and attend church regularly.  His testing revealed good time orientation, no hallucinations, and he denied homicidal thoughts.  The examiner assigned a GAF score of 52.

The November 2011 VA examiner noted the Veteran's daily migraines.  The examiner further noted the Veteran had "routinely appropriate" social interaction, normal time orientation, and that his cognitive impairment did not interfere with work or family relationships.  The examiner classified the TBI residuals as "mild." 

The June 2013 VA examiner noted the Veteran's headaches resulted in decreased concentration, poor social interactions, and pain.  The examiner found the headaches are of moderate intensity, resulting in photophobia, but that his memory impairment is mild.  


PTSD

The Veteran was granted service connection for PTSD in November 2008.  He was assigned a 30 percent disability rating.  He contends he merits a higher rating.  The Board agrees, as the evidence supports a 50 percent rating.  

The criteria contemplated by the 50 percent rating are based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran experiences depression and daily panic attacks, a fact he testified to in 2010.  Although his symptoms have fluctuated in terms of their severity, the totality of the evidence, including the clinical findings, VA treatment records, and GAF scores shows that the Veteran's PTSD symptoms more nearly approximate the 50 percent criteria.  

The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 70 percent rating.  The Veteran has maintained employment with no deficiencies, has no homicidal ideation, and has continuous social interaction with family and church. 

TBI

The Veteran was granted service connection for TBI residuals in July 2008.  He was assigned a 10 percent disability rating.  He contends he merits a higher rating.  The Board agrees, as the evidence supports a 70 percent rating. 

During the pendency of the appeal, the Veteran's symptoms focus primarily on memory, attention, and concentration impairment.  While the remaining nine facets described above are implicated, none rise to the same degree as those of memory.  In that vein, the records are replete with the effects of the Veteran's three TBI's.  The residuals have been described as both mild and moderate by VA examiners.  While it appears that the Veteran's symptoms have periodically varied in their severity, these periods were not of such duration so as to warrant separate findings.  With application of the benefit-of-the-doubt doctrine, the Board assigns a 70 percent rating for the entire period of the claim's pendency.  As the Veteran continues to work, have some social interaction, and no evidence - medical or lay - suggests the memory impairment has been severe, the Board finds a 100 percent rating is not merited.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders and the TBI evaluation table reasonably describe the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

Moreover, the General Rating Formula for Mental Disorders also specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; see also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment.  Therefore, an extraschedular rating is denied. 


ORDER

For the entire period of the claim's pendency, a 50 percent disability rating for PTSD is granted. 

For the entire period of the claim's pendency, a 70 percent disability rating for TBI residuals is granted. 



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


